Order, Supreme Court, New York County (Helen E. Freedman, J.), entered September 18, 2006, which granted defendants’ motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
In seeking to pierce the corporate veil, plaintiff failed to offer evidence that defendant owners exercised complete domination of the corporation with respect to the transaction under attack, and that such domination was used to commit a fraud or wrong against plaintiff, resulting in injury (Matter of Morris v New York State Dept. of Taxation & Fin., 82 NY2d 135, 141 [1993]). Defendants successfully refuted the claim that they transferred assets to themselves or family members or to a new corporation to plaintiff’s detriment. There was no proof of insolvency or any improper conveyances (see Debtor and Creditor Law §§ 271-276). As to the 2001 corporate tax return, the record indicates the corporation was viable at that time, and current in its obligation to pay interest on the debt in 2001 and 2002. Concur— Mazzarelli, J.P., Saxe, Friedman, Catterson and Acosta, JJ.